t c memo united_states tax_court john michael and janice hill brannon petitioners v commissioner of internal revenue respondent docket no filed november john michael brannon pro_se horace crump for respondent memorandum findings_of_fact and opinion carluzzo special_trial_judge respondent determined deficiencies in petitioners' federal income taxes in the amounts of dollar_figure dollar_figure and dollar_figure for the taxable years respectively and the issue for decision for each year in issue is whether income earned as a methodist minister by john michael brannon is subject_to the tax on self-employment_income the resolution of the issue depends upon whether mr brannon submitted a timely application_for exemption from the tax on self-employment_income which in turn depends upon whether the services he performed as a licensed local pastor in the united methodist church constitute the performance of services by a minister of a church within the meaning of sec_1402 unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue findings_of_fact some of the facts have been stipulated and are so found petitioners are husband and wife they filed a timely joint federal_income_tax return for each year in issue at the time the petition was filed petitioners resided in pike road alabama references to petitioner are to john michael brannon on date while enrolled as a student at huntington college petitioner was licensed as a student local pastor for the united methodist church the church he was assigned to the trinity-weoka church in the alabama-west florida conference trinity--weoka which remained in his charge at least through between and petitioner was enrolled at emory university chandler school of theology seminary in atlanta petitioner was licensed and served as the local pastor as compared to a student local pastor for trinity-weoka from to on date he was ordained a deacon in the church in date he was ordained an elder local pastors are divided into three categories full time part time and student the distinctions are not relevant to the issue before us and need not be discussed a local pastor is defined by the church as a person licensed by the district committee on ordained ministry to perform all the duties of a pastor including the sacraments of baptism and holy communion as well as the service of marriage where state laws allow burial confirmation and membership reception while assigned to a particular charge the ordained ministry of the church consists of deacons and elders an individual can be licensed as a local pastor even though the individual has not been ordained a deacon or elder deacons are defined by the church as ministers who have authority to conduct divine worship to preach the word to perform the marriage ceremony where the laws of the state or province permit and to bury the dead when invited to do so by an elder they may assist in the administration of the sacraments elders are ministers who have completed their formal preparation for the ministry of word sacrament and order the authority of a local pastor is limited by both geography and time local pastors are authorized to act only as described above within the boundaries of their charge and only as long as they are licensed by the church to do so petitioner's annual earnings from performing as a local pastor the services described above exceeded dollar_figure in and the application_for exemption from self-employment_tax contemplated by sec_1402 is embodied in form_4361 application_for exemption from self-employment_tax for use by ministers members of religious orders and christian science practitioners in addition to other information an applicant for exemption must report on that form the date that the applicant was ordained licensed etc line and the first years after the date listed on line that the applicant had net self-employment earnings_of dollar_figure or more any part of which came from services as a minister priest rabbi etc line on date petitioner filed a form_4361 on that form petitioner indicated that the date he was ordained licensed etc was date the date that he was ordained a deacon he reported that and were the first years after the date of his ordination in which he had net self- employment earnings_of dollar_figure or more any part of which came from services as a minister priest rabbi etc relying upon the information reported on the form on date respondent granted petitioner's application_for exemption from self- employment_tax included with petitioners' federal_income_tax return for each year in issue is a schedule c on which petitioners reported the earnings and expenses attributable to petitioner's ministry as follows gross_receipts dollar_figure dollar_figure dollar_figure car truck exp big_number big_number big_number educ exp big_number -q- net profit big_number big_number big_number petitioners did not treat the net profit for any year as net_earnings_from_self-employment in the notice_of_deficiency respondent determined that the services that petitioner provided as a minister during each year in issue were provided as an employee of the church and that the income and expenses attributable to those services must be reported accordingly respondent also determined that the income that petitioner earned as a minister was subject_to the tax on self-employment_income other adjustments made in the notice_of_deficiency are not in dispute opinion although petitioner's employment status as a methodist minister was at one time in dispute the parties now agree that the services that petitioner performed as a minister during the years in issue were performed as an employee of the church see weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir they disagree however over whether the tax on self-employment_income is applicable to the income that petitioner earned as a minister during those years in addition to other taxes an individual's self-employment_income is subject_to a tax imposed pursuant to sec_1401 subject_to irrelevant exceptions self-employment_income is defined as the net_earnings_from_self-employment derived by an individual during any taxable_year sec_1402 net_earnings_from_self-employment include the gross_income earned by an individual from any trade_or_business less deductions attributable to that trade_or_business see sec_1402 the phrase trade_or_business as used for purposes of the tax on self-employment_income has the same meaning as under sec_162 which allows a taxpayer to deduct ordinary and necessary expenses paid_or_incurred in carrying on any trade_or_business see sec_1402 c although an individual can be in the trade_or_business of being an employee see o'malley v commissi91_tc_352 and 54_tc_374 generally the income earned by an individual who performs services as an employee is not considered to be income earned in a trade_or_business for purposes of the tax on self-employment_income see sec_1402 there are exceptions to this general_rule however and one of the exceptions is relevant here the income earned by an individual in the performance of services as an employee minister of a church is subject_to the tax on self-employment_income unless the individual files a timely application_for exemption see sec_1402 d c e to be effective the application must be timely and the time limitations set forth in the statute are mandatory and strictly enforced see 89_tc_922 sec_1 e -3a income_tax regs for the years involved here an application_for exemption is timely only if the duly ordained commissioned or licensed minister files the application before the due_date of the return for the second taxable_year for which the minister has net_earnings_from_self-employment of dollar_figure or more any part of which was derived from the performance of services in the minister's ministry see sec_1402 petitioner's application_for exemption from the self- employment_tax was filed on date petitioners argue that the application which was approved based upon the information reported thereon was timely because petitioner did not perform services as a minister until he was ordained a deacon on date according to petitioners providing services as a licensed local pastor in previous years did not constitute the performance of services as a minister within the meaning of sec_1402 because the authority of a local pastor is not as extensive as the authority of an ordained deacon respondent disagrees and argues that the services that petitioner performed as a local pastor in and constituted the performance of services as a licensed minister even though petitioner was not yet an ordained minister because petitioner earned more than dollar_figure from the performance of such services in those years a point that is not in dispute respondent maintains that the application was not timely because it was not filed by the due_date of petitioner's federal_income_tax return petitioners' argument that the period for filing the application_for exemption did not begin to run until the date of his ordination is incorrect the phrase duly ordained commissioned or licensed minister as used in the relevant statutory scheme is a disjunctive phrase the statute applie sec_1f the individual is either an ordained minister a commissioned minister or a licensed minister see wingo v commissioner supra pincite 46_tc_190 whether an individual performs services as an ordained commissioned or licensed minister depends upon the type of services performed not just on the official title of the person performing those services consequently we focus upon the services that petitioner performed as a licensed local pastor during and in order to determine whether such services constituted the performance of services as a licensed minister within the meaning of sec_1402 an individual acting pursuant to authority derived from his or her status as a duly ordained commissioned or licensed minister of a church who in the exercise of his or her ministry presides over the ministration of sacerdotal functions conducts religious worship and participates in the control conduct and maintenance of religious organizations including the religious boards societies and other integral agencies of such organizations under the authority of a religious body constituting a church or church denomination performs services as a minister within the meaning of sec_1402 see wingo v commissioner supra pincite sec_1_1402_c_-5 income_tax regs set against these criteria and taking into account the respective positions of the parties we examine what petitioner did as a licensed local pastor in and in order to determine whether the services he performed as such constituted the services of a duly ordained commissioned or licensed minister within the meaning of sec_1402 as a licensed local pastor petitioner was authorized by the church to preside over the ministration of sacerdotal functions -- - such as baptism holy communion and marriage petitioners agree that petitioner performed these services during and but they argue that as a local pastor petitioner was authorized to do so only as long as his license was in effect and only within the boundaries of his charge we recognize that petitioner's authority as a licensed local pastor was limited by the duration of his license and the designated charge to which it applied nevertheless subject_to those limitations during and he presided over the ministration of sacerdotal functions and therefore for those years acted in a manner consistent with the performance of service by a duly ordained commissioned or licensed minister within the meaning of sec_1402 petitioners do not dispute that as a licensed local pastor petitioner conducted religious worship during and petitioners point out that a licensed local pastor is considered a lay person who has no voice or vote on official matters of the church consequently they argue that during and petitioner could not and did not serve in the control conduct and maintenance of the church implicit in petitioners' argument is the suggestion that petitioner's service is measured in the context of the church as a governing organization we rejected a similar argument advanced by the taxpayer in wingo v commissioner supra and concluded as follows to perform services in the control conduct and maintenance of the church or organizations within the church the minister need only have some participation in the conduct control and maintenance of the local church or denomination id pincite emphasis supplied during and as a licensed local pastor petitioner served in the control conduct and maintenance of his charge that is trinity--weoka even though as a licensed local pastor he might not have done so with respect to the church as the governing organization in and as a licensed local pastor petitioner presided over the ministration of sacerdotal functions conducted religious worship and served in the control conduct and maintenance of his charge within the church therefore during those years he performed services as a minister within the meaning of sec_1402 that being so and because for each of those years petitioner had net_earnings of at least dollar_figure derived for the performance of services as a minister to be effective his application_for exemption from the tax on self- employment income should have been filed prior to the due_date of his federal_income_tax return because it was not so filed respondent's determination that petitioner's earnings as a minister are not exempt from the tax on self-employment_income imposed by sec_1401 is sustained for each year in issue in closing we respond briefly to a question raised by petitioners at trial and repeated in their brief they question how an individual could be treated as an employee and therefore not self-employed for purposes of deductions allowable under sec_162 yet be treated as self-employed for purposes of sec_1401 perhaps the question results from the common practice of referring to the tax imposed by sec_1401 as the self-employment_tax that designation is somewhat misleading because it suggests that the tax is imposed only upon individuals who are self-employed technically as noted above that tax is imposed upon an individual's self-employment_income which by definition includes income earned as an employee under various circumstances including those present in this case to reflect the foregoing decision will be entered for respondent
